       Case 4:19-cv-00035-RM-LAB Document 222 Filed 07/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Russell B. Toomey,                          )
 9                                               )           CV 19-0035-TUC-RM (LAB)
                   Plaintiff,                    )
10   v.                                          )
                                                 )           ORDER
11   State of Arizona; Arizona Board of Regents, )
     d/b/a University of Arizona, a governmental )
12   body of the State of Arizona; et al.,       )
                                                 )
13                 Defendants.                   )
     _____________________________________ )
14
15
            At the request of the parties:
16
            IT IS ORDERED that the hearing on the plaintiff’s motion, filed on June 4, 2021, to
17
     compel production of documents currently set for Wednesday, July 28, 2021, at 11:00 a.m. at
18
     the Evo A. Deconcini United States Courthouse, Tucson, Arizona before Magistrate Judge
19
     Leslie A. Bowman is continued until Wednesday, August 11, 2021, at 11:00 a.m. Parties may
20
     appear telephonically if they contact the court one week prior to the hearing.
21
            DATED this 12th day of July, 2021.
22
23
24
25
26
27
28
